UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: April 1, 2011 (Date of earliest event reported) FORD MOTOR CREDIT COMPANY LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of organization) 1-6368 38-1612444 (Commission File Number) (IRS Employer Identification No.) One American Road, Dearborn, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 313-322-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. The news release from Ford Motor Company ("Ford") dated April 1, 2011 concerning U.S. retail sales of Ford vehicles in March 2011, filed as Exhibit 99 to this report, is incorporated by reference herein. Ford is assessing the impact of the earthquake and resulting events in Japan on its Automotive operations.Although Ford has no production facilities in Japan, it does obtain materials and components from suppliers located in Japan and is working closely with those suppliers to assess their production and shipping capabilities and to minimize any disruptions.Ford also is pursuing other sources of supply as necessary and practicable. To date, the only effect on Ford's production directly attributable to the events in Japan involves restrictions on ordering vehicles in certain paint colors for which an essential element is sourced from a plant in the affected area of Japan.Ford also has taken potential parts shortages related to Japan into account both as it schedules previously-planned down weeks and as part of its regular production planning process to match supply to current demand.Importantly, however, Ford was able to maintain its previously-announced first quarter 2011 production volumes. Because the situation in Japan continues to develop, supply interruptions related to materials and components from Japan could manifest themselves in the weeks ahead.Should the supply of a key material or component from Japan be disrupted and an alternate supply not be available, Ford could have to reduce or temporarily cease production of vehicles, which could adversely affect Ford's and Ford Credit's financial condition and results of operations. Item 9.01. Financial Statements and Exhibits. EXHIBITS Designation Description Method of Filing Exhibit 99 New release dated April 1, 2011 of Filed with this Report Ford Motor Company SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FORD MOTOR CREDIT COMPANY LLC (Registrant) Date:April 1, 2011 By: /s/ David M. Brandi David M. Brandi Assistant Treasurer EXHIBIT INDEX Designation Description Exhibit 99 News release dated April 1, 2011 of Ford Motor Company
